Proceeding to review a determination by the State Tax Commission affirming a tax assessment under article 16-A of the Tax Law, for the year 1945. Petitioner contends that as a “ Textile Technologist ” he is engaged in a profession which would exempt him from paying the unincorporated business tax. (Tax Law, § 386.) Petitioner took special training in Philadelphia Textile Institute in a three-year course which included a number of textile techniques and received a diploma. He worked in the textile industry for various companies and his income for 1945, was obtained wholly from independent services to different companies “ Advising and consulting on technical matters.” We do not regard this activity as a “ profession ” in the sense in which it would exempt petitioner from the operation of the taxing statute. There may be some points of resemblance between the activities of the petitioner and those of the industrial designer considered in Matter of Teague v. Graves (261 App. Div. 652) or the landscape architect considered in Matter of Geiffert v. Mealey (293 N. Y. 583), but we are unwilling to extend the professional exemption to activities in new categories. We have refused earlier this year to hold such an exemption from tax obtained in the activity of “ educational consultants in school building planning ” or “ educational building consultants ” (Matter of Englehardt v. Bates, 281 App. Div. 1053). In 1951, we decided that a “valuation expert” was not entitled to such a professional exemption (Matter of Adelsberg V. Bates, 278 App. Div. 606). All these activities involved technical preparation and practice in various degrees but they were held not to reach the level of professional activity for tax purposes and we regard the case before us as indistinguishable in principle. Determination unanimously confirmed, with $50 costs and disbursements. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 283 App. Div. 677.]